This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2017 UT 4


                                    IN THE
       SUPREME COURT OF THE STATE OF UTAH

                             TYLER HERTZSKE,
                                Appellee,
                                       v.
                              LINDA SNYDER,
                                Appellant.

                             No. 20150735
                         Filed January 18, 2017

                            On Direct Appeal

                    Third District, Salt Lake Dep’t
                      The Honorable Su Chon
                           No. 140905282

                                 Attorneys:
   Michael E. Day, Nathan Whittaker, Salt Lake City, for appellee
             Brian S. King, Salt Lake City, for appellant

 JUSTICE DURHAM authored the opinion of the court, in which CHIEF
  JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
                    and JUSTICE PEARCE joined.

   JUSTICE DURHAM, opinion of the Court:
                           INTRODUCTION
    ¶1 Linda Snyder and Tyler Hertzske each claim sole
entitlement to the death benefits of a life insurance policy (Policy)
held by decedent Edward Hertzske. There are two issues presented
in this case: (1) how Utah Code section 30-3-5(1)(e) should be
interpreted in correlation with Utah Code section 75-2-804; and (2)
the proper interpretation of “express terms” in section 75-2-804(2).
The district court granted summary judgment to T. Hertzske, finding
that there was “no genuine dispute as to any material fact” and that
T. Hertzske was entitled to judgment as a matter of law. In support
of the district court’s conclusion, the judge held that where section
                        HERTZSKE v. SNYDER
                        Opinion of the Court
30-3-5(1)(e) was not considered or included in the divorce
proceedings, it did not apply, and the Policy did not contain
“express terms” that would except it from revocation under section
75-2-804(2). We affirm the district court’s grant of summary
judgment.
                           BACKGROUND
    ¶2 In August 2004, while Linda Snyder and Edward Hertzske
were engaged, E. Hertzske obtained a $500,000 life insurance policy
from Lincoln Benefit Life Co. (Lincoln). The Policy named
Ms. Snyder as the primary beneficiary and T. Hertzske as the
secondary beneficiary. The terms of the Policy provided a method
for naming new beneficiaries during E. Hertzske’s lifetime, but were
silent as to whether the designation of a spouse as a beneficiary
would survive a divorce. The Policy instructions regarding
beneficiaries states, in relevant part,
          The beneficiary will receive the death benefit when
   the insured dies and we have received due proof of death.
   The beneficiary is as stated in the app[lication], unless
   changed.
          ....
          We will pay the death benefit to the beneficiaries
     according to the most recent written instructions we
     have received from you.
          ....
          You may name new beneficiaries. We will provide a
     form to be signed. You must file it with us. Upon receipt,
     it is effective as of the date you signed the form, subject
     to any action we have taken before we received it.
    ¶3 Ms. Snyder and E. Hertzske were married in March 2005
and separated at the end of 2011. In May 2013, E. Hertzske executed
his will disinheriting Ms. Snyder “to the fullest extent permitted by
law.” 1 In January 2014, E. Hertzske filed for divorce. During the


   1 Ms. Snyder argues that it was E. Hertzske’s intention to leave
her as the beneficiary on the Policy. However, she offers no support
for this other than her self-serving statements. E. Hertzske’s will
seems to directly contradict this claim. Regardless, E. Hertzske’s
intention does not need to be established by evidentiary findings.
Statutory language prescribes how a donor’s intentions are
interpreted.
     [Section] 75-2-804(2) attributes an intent to the donor based
     on an assessment of a typical donor’s intention. . . . [T]his
     statutory attribution of intent is rebuttable. . . . ‘by the
                                   2
                          Cite as: 2017 UT 4
                         Opinion of the Court
divorce proceedings neither E. Hertzske nor Ms. Snyder mentioned
the Policy in the petition or subsequent divorce proceedings, nor did
they identify or reference Utah Code section 30-3-5(1)(e). On May 6,
2014, the court issued a divorce decree that was silent as to the
Policy and contained none of the language required by section 30-3-
5(1)(e). 2
   ¶4 E. Hertzske died at age sixty-eight, less than a month after
the divorce decree was entered. Both Ms. Snyder and T. Hertzske
declared an interest in the Policy funds. The district court ruled in
favor of T. Hertzske. Ms. Snyder appeals the decision. 3 This court
has jurisdiction over this appeal under Utah Code section 78A-3-
102(3)(j).
                         STANDARD OF REVIEW
    ¶5 “Whether [a statute] applies . . . is a matter of statutory
interpretation, which presents a question of law.” Vorher v. Henriod,
2013 UT 10, ¶ 6, 297 P.3d 614 (second alteration in original) (citation
omitted). In this appeal, “[w]e review the district court’s decision de
novo, according no deference to its legal determination.” State v.
Steinly, 2015 UT 15, ¶ 7, 345 P.3d 1182.




      express terms of a governing instrument . . . , a court order,
      or a contract relating to the division of the marital estate.’”
Stillman v. Teachers Ins. & Annuity Ass’n Coll. Ret. Equities Fund,
343 F.3d 1311, 1318 (10th Cir. 2003).
   2   See infra ¶ 9.
   3 T. Hertzske argues that this court cannot assert jurisdiction over
this appeal because Ms. Snyder’s notice of appeal “does not
specifically identify the order sought to be appealed” as required by
Utah Rule of Appellate Procedure 3(d). However, the requirements
of rule 3(d) allow an appellant to designate “the judgment or order,
or part thereof, appealed from” provided the appellant is filing an
appeal from a final order or judgment. UTAH R. APP. P. 3(a), (d)
(emphasis added). Ms. Snyder filed an amended notice of appeal on
August 28, 2015, stating that she “appeals from the Summary
Judgment entered on May 3, 2015” as referenced in the “final
judgment disposing of the case . . . on August 5, 2015.” As
Ms. Snyder referenced the specific part of the final judgment that she
is appealing, she has met the burden required by the Rules of
Appellate Procedure and this court asserts jurisdiction over this
appeal.
                                   3
                         HERTZSKE v. SNYDER
                         Opinion of the Court
                                ANALYSIS
    ¶6 T. Hertzske moved for summary judgment, and Ms. Snyder
entered a cross-motion for summary judgment, each asserting that
“his or her interest in the funds . . . [is] superior to that of the other
party.” Summary judgment is appropriate “if the moving party
shows that there is no genuine dispute as to any material fact and the
moving party is entitled to judgment as a matter of law.” UTAH R.
CIV. P. 56(a). Neither T. Hertzske nor Ms. Snyder disputes the
material facts in this case. The only dispute “is a matter of statutory
interpretation, which presents a question of law.” Vorher v. Henriod,
2013 UT 10, ¶ 6, 297 P.3d 614. Therefore, the court properly issued a
summary judgment, which we review for correctness. See McBroom
v. Child, 2016 UT 38, ¶ 18, ___ P.3d ___. We affirm the district court’s
holding “that the divorce revokes Ms. Snyder’s status as a
beneficiary” and that T. Hertzske is the sole remaining beneficiary
holding an interest in the Policy.
   ¶7 We first explain the function of Utah Code section 75-2-
804(2), as this statute’s function is essential a determination of the
parties’ arguments. We then determine the applicability of Utah
Code section 30-3-5(1)(e) to a beneficiary designation of a former
spouse in a life insurance policy when there is no mention of the
policy in the divorce proceedings or decree. Finally, we decide
whether a life insurance policy’s procedural directive for changing a
beneficiary designation constitutes “express terms” as used in Utah
Code section 75-2-804(2). 4
 I. UTAH CODE SECTION 75-2-804(2) CREATES A REBUTTABLE
   PRESUMPTION THAT A BENEFICIARY DESIGNATION IN A
     LIFE INSURANCE POLICY IS REVOKED UPON DIVORCE
    ¶8 Under section 75-2-804(2) a beneficiary designation in a life
insurance policy is revoked upon divorce unless the “express terms”
of the policy as “a governing instrument, a court order, or a contract
relating to the division of the marital estate” indicate otherwise.
UTAH CODE § 75-2-804(2). This section “revokes any revocable . . .


   4Except as provided by the express terms of a governing
    instrument, a court order, or a contract relating to the
    division of the marital estate made between the divorced
    individuals before or after the marriage, divorce, or
    annulment, the divorce or annulment of a marriage . . .
    revokes any revocable . . . disposition or appointment of
    property made by a divorced individual to the individual’s
    former spouse in a governing instrument . . . .
UTAH CODE § 75-2-804(2) (emphasis added).
                                 4
                          Cite as: 2017 UT 4
                         Opinion of the Court
disposition or appointment of property made by a divorced
individual to the individual’s former spouse in a governing
instrument” unless the “express terms of a governing instrument, a
court order, or a contract relating to the division of the marital
estate” contains an exception. Id. In the definitions section, a
“’[d]isposition or appointment of property’ includes . . . any . . .
benefit to a beneficiary designated in a governing instrument.” Id.
§ 75-2-804(1)(a). A governing instrument is “a governing instrument
executed by the divorced individual before the divorce . . . .” Id. § 75-
2-804(1)(d). Read as a whole, the statute creates a rebuttable
presumption that a beneficiary designation in a life insurance
policy—a governing instrument—is revoked upon divorce. The
presumption can be rebutted by express terms in the life insurance
policy; a court order, including a decree of divorce; or a “contract
relating to the division of the marital estate made between the
divorced individuals.” 5 Id. § 75-2-804(2).
II. UTAH CODE SECTION 30-3-5(1)(e) DOES NOT APPLY IN THIS
       INSTANCE AND UTAH CODE 75-2-804 GOVERNS
    ¶9 This court’s efforts at statutory interpretation attempt to
give the meaning to a statute that the legislature intended. We use
both the plain language of section 30-3-5(1)(e) and the function of
section 30-3-5(1)(e) within the context of the entire statutory scheme
to determine what the legislature intended when it enacted section
30-3-5(1)(e). We conclude that section 75-2-804 creates a rebuttable
presumption that beneficiary designations of a former spouse on a
life insurance policy are revoked in a divorce proceeding. This
revocation can be rebutted using section 30-3-5(1)(e) in divorce
proceedings only through the inclusion of the statutory language in
the decree of divorce.
    ¶10 It has been a long-held practice of the courts in this state to
“seek to give effect to the intent of the Legislature” when
interpreting statutes. State v. Rasabout, 2015 UT 72, ¶ 10 & n.14, 356
P.3d 1258. The best indicator of legislative intent is the plain
language of the statutes themselves. Martinez v. Media-Paymaster
Plus/Church of Jesus Christ of Latter-Day Saints, 2007 UT 42, ¶ 46, 164
P.3d 384 (“[W]e look first to the statute’s plain language with the
primary objective of giving effect to the legislature’s intent.”). In
looking at the relationship between sections 75-2-804 and 30-3-
5(1)(e), we look at the provisions in the context of the entire statutory

   5 As there is no indication in the record that “a contract related to
the division of the marital estate between the divorced individuals”
exists, we do not address this exception in this opinion. UTAH CODE
§ 75-2-804(2).
                                    5
                         HERTZSKE v. SNYDER
                         Opinion of the Court
scheme. See LPI Servs. v. McGee, 2009 UT 41, ¶ 11, 215 P.3d 135 (“We
read the plain language of the statute as a whole[] and interpret its
provisions in harmony with other statutes in the same chapter and
related chapters.” (alteration in original) (citation omitted)).
Ms. Snyder urges us to look at the legislative history of section 30-3-
5(1)(e), arguing that the legislature enacted this provision in order to
“carv[e] out life insurance policies and annuities from the
revocation-by-divorce prescription of § 75-2-804.” However, we
decline to look at the legislative history here because “[w]hen the
plain meaning of the statute can be discerned from its language, no
other interpretive tools are needed.” LPI Servs., 2009 UT 41, ¶ 11.
   ¶11 The notice provisions in section 30-3-5(1)(e) are clear, and
the plain meaning of the statute can be determined from its
language. A conditional departure from the presumption of
revocation in section 75-2-804 is provided in section 30-3-5(1)(e).
Where the judge is aware that “either party owns a life insurance
policy or an annuity contract,” the statute requires the judge issuing
the decree of divorce to include
     an acknowledgement by the court that the owner:
        (i) has reviewed and updated, where appropriate, the
             list of beneficiaries;
        (ii) has affirmed that those listed as beneficiaries are
             in fact the intended beneficiaries after the divorce
             becomes final; and
        (iii) understands that if no changes are made to the
             policy or contract, the beneficiaries currently
             listed will receive any funds paid by the insurance
             company under the terms of the policy or
             contract.
UTAH CODE § 30-3-5(1)(e). When implemented, this statute reverses
the presumption created in section 75-2-804 that the former spouse is
revoked as a beneficiary on a life insurance policy in divorce
proceedings. The statutory language in section 30-3-5(1)(e) is thus
intended to supply the express terms of a court order fulfilling the
exception in section 75-2-804. However, this occurs under section 30-
3-5(1)(e) only when the judge “acknowledge[s]” that the party
owning the life insurance policy has “reviewed and updated” the
policy, “affirmed” the listed beneficiaries and the intended
beneficiaries, and “understands” that the currently listed
beneficiaries will receive the proceeds and then includes the
statutory language in the decree. The plain language of section 30-3-
5(1)(e) requires specific actions to reverse the presumption of
revocation established in section 75-2-804.

                                   6
                         Cite as: 2017 UT 4
                        Opinion of the Court
    ¶12 The legislative intent of section 30-3-5(1)(e) is further
clarified when read in context with section 75-2-804. “When
interpreting a statute, we look first to the plain and ordinary
meaning of its terms. But we do not interpret statutory provisions in
isolation.” Andarko Petroleum Corp. v. Utah State Tax Comm’n, 2015 UT
25, ¶ 11, 345 P.3d 648 (citation omitted). “[O]ur statutory
interpretation requires that each part or section be construed in
connection with every other part or section so as to produce a
harmonious whole.” State v. Watkins, 2013 UT 28, ¶ 29, 309 P.3d 209
(citation omitted). Thus, we look at section 30-3-5(1)(e) and section
75-2-804 together, as part of one statutory scheme, to “[d]etermin[e]
which plausible statutory interpretation evinces the Legislature’s
intent.” Id. We conclude that these sections work in harmony: section
75-2-804(2) allows for the “express terms of . . . a court order” as a
means of rebuttal to its presumptive revocation; section 30-3-5(1)(e)
legislates how one particular court order, the divorce decree, can use
“express terms” to reverse the presumption created in section 75-2-
804. We conclude that section 30-3-5(1)(e) rebuts the presumption of
revocation in a life insurance policy in divorce proceedings only
when the statutory language is expressly included in the decree of
divorce.
    ¶13 The parties in the E. Hertzske and Ms. Snyder divorce did
not take the required actions or obtain the express terms in the
decree needed to reverse the presumption of revocation. The court
below noted that “[i]n the underlying divorce case between . . .
Mr. Edward Hertzske and Ms. Snyder no mention was ever made of
any life insurance policies in the petition, findings or decree.” Where
the court was not aware of any existing life insurance policy, and the
statutory language from section 30-3-5(1)(e) was not included in the
decree of divorce, the presumption that the former spouse is revoked
as a beneficiary remains. Therefore, section 75-2-804 applies here,
and Ms. Snyder is presumptively revoked as a beneficiary on the
Policy absent “express terms” in the Policy indicating otherwise. See
UTAH CODE § 75-2-804(2).
  III. BARRING ANOTHER EXCEPTION, A LIFE INSURANCE
 POLICY MUST CONTAIN “EXPRESS TERMS” REFERRING TO
DIVORCE IN ORDER FOR THE BENEFICIARY DESIGNATION OF
  A FORMER SPOUSE TO SURVIVE REVOCATION BY UTAH
                CODE SECTION 75-2-804(2)
   ¶14 The generic language found in almost every life insurance
policy regarding the standard method to change a beneficiary does
not constitute “express terms” enabling the beneficiary designation
to survive revocation under section 75-2-804(2). It is standard
practice for life insurance companies to “prescribe formalities to be
                                 7
                        HERTZSKE v. SNYDER
                        Opinion of the Court
complied with for the change of beneficiaries.” UTAH CODE § 31A-22-
413(2)(a). This is not for the benefit of the policyholder or the
beneficiaries, but “for the protection of the insurer.” Id. Were we to
adopt the notion that these formalities constitute express terms in a
governing instrument, section 30-3-5(1)(e) would become
superfluous. There would be no need for section 30-3-5(1)(e)’s
specific method to rebut the presumption for life insurance policies
in divorce decrees because all or nearly all policies would contain the
express terms needed to meet the exception in section 75-2-804(2).
The presumption against surplusage requires that we avoid
interpreting one section of the Utah Code in a way that would
render other sections unnecessary. See Gressman v. State, 2013 UT 63,
¶ 59, 323 P.3d 998 (Lee, J., dissenting). We therefore hold that a life
insurance policy must contain language specifically stating that the
beneficiary designation will remain in effect despite divorce to
invoke the express terms exception for a governing instrument in
section 75-2-804(2).
    ¶15 This is consistent with the court of appeals decision in
Malloy v. Malloy, which used the “express terms” exception to
uphold the district court’s summary judgment in favor of not
revoking the beneficiary designation upon divorce. 2012 UT App
294, ¶ 12, 288 P.3d 597. The insurance manual contained a provision
that “[a] divorce does not invalidate a designation that names your
former spouse as beneficiary. You need to complete a new
[Designation of Beneficiary] to remove a former spouse.” Id. ¶ 4
(alteration in original). The district court found that the language in
the governing instrument—“the insurance policy and insurance
manual, which is incorporated by reference in the election form”—
contained the necessary express terms to effect the exception because
the manual explicitly stated that the beneficiary designation would
not be invalidated through divorce. Id. ¶ 5. Like other jurisdictions
interpreting similar statutory language, 6 we interpret section 75-2-
804(2) to require that the life insurance policy, as “the governing
instrument[,] contain express terms referring to divorce, specifically
stating that the beneficiary will remain as the designated beneficiary
despite divorce” to invoke the “express terms of a governing
instrument” exception. Buchholz v. Storsve, 740 N.W.2d 107, 112 (S.D.
2007).
  ¶16 Ms. Snyder’s argument that the language prescribing the
method to change a beneficiary constitutes “express terms” fails. The

   6 See In re Estate of Lamparella, 109 P.3d 959, 960 (Ariz. Ct. App.
2005); Buchholz v. Storsve, 740 N.W.2d 107, 112 (S.D. 2007); Mearns v.
Scharbach, 12 P.3d 1048, 1053 (Wash. Ct. App. 2000).
                                    8
                        Cite as: 2017 UT 4
                       Opinion of the Court
policy at issue here did not contain any language referring to what
would happen in the case of a divorce. The express terms exception
in 75-2-804(2) is, therefore, not applicable in this case.
                           CONCLUSION
    ¶17 Ms. Snyder has failed to rebut the presumption that her
divorce from E. Hertzske revoked his designation of her as primary
beneficiary on the Policy. Because of the lack of express terms
necessary to claim an exception under 75-2-804(2) in either the
decree of divorce or the Policy, Ms. Snyder’s designation as primary
beneficiary of the Policy was revoked upon divorce. We affirm the
district court’s grant of summary judgment to Appellee Tyler
Hertzske.




                                 9